t c no united_states tax_court jonathan n and kimberly a palahnuk petitioners v commissioner of internal revenue respondent docket no filed date in p acquired stock through his exercise of an incentive_stock_option iso within the meaning of sec_422 i r c p realized no income or loss on the exercise for purposes of computing ps’ taxable_income but realized dollar_figure of income for purposes of computing ps’ alternative_minimum_taxable_income amti in p sold the stock and realized on the sale a regular_tax capital_gain of dollar_figure and an alternative_minimum_tax amt capital_loss of dollar_figure during p also realized dollar_figure of capital losses unrelated to any iso ps calculated their taxable_income by including dollar_figure of their regular_tax capital_loss resulting from all of the sales ps argue that they may calculate their amti by reducing their taxable_income by the dollar_figure difference as rounded between the dollar_figure regular_tax capital_gain and dollar_figure amt capital_loss attributable to the stock related to the iso ps argue alternatively that their amti is calculated by reducing their taxable_income by the dollar_figure difference between the dollar_figure regular_tax capital_gain and dollar_figure of their amt capital_loss held pursuant to sec_56 and sec_1211 i r c ps’ amti is calculated by computing their amt capital_loss by using the amt adjusted_basis of the stock related to the iso and the dollar_figure of capital losses on the other sales and adjusting ps’ taxable_income by the difference between the regular_tax capital_loss included in the calculation of that taxable_income and ps’ amt capital_loss up to a maximum of dollar_figure because ps included a dollar_figure capital_loss in computing their taxable_income and are allowed the same amount as a amt capital_loss ps’ adjustment to their taxable_income is zero don paul badgley brian g isaacson and duncan c turner for petitioners julie l payne for respondent opinion laro judge this case is before the court for decision without trial see rule petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in their federal_income_tax the deficiency stems from respondent’s disallowance of an adjustment that petitioners made in calculating their alternative_minimum_taxable_income amti we decide whether the calculation of petitioners’ amti includes an adjustment for the difference rule references are to the tax_court rules_of_practice and procedure section references are to the applicable versions of the internal_revenue_code dollar amounts are rounded between the regular_tax capital_gain and alternative_minimum_tax amt capital_loss that were attributable to the sale of stock purchased through the exercise of an incentive_stock_option within the meaning of sec_422 iso we hold that petitioners’ amti is calculated by adjusting their taxable_income by the difference between the regular_tax capital_loss included in the computation of their taxable_income and the dollar_figure amt capital_loss that is allowed for under sec_1211 background all facts were stipulated or contained in the exhibits submitted therewith we find the facts accordingly petitioners are husband and wife and they filed a joint form_1040 u s individual_income_tax_return return they resided in hauppauge new york when their petition was filed during and jonathan n palahnuk petitioner was employed by metromedia fiber network inc metromedia on date he and metromedia entered into an agreement petitioner’s iso that allowed him to purchase shares of metromedia class a common_stock at a set price petitioner’s iso qualified as an iso under sec_422 we consider petitioners to have conceded any allegation of error asserted in their petition that they did not adequately pursue in their posttrial brief see 123_tc_64 119_tc_1 n on date petitioner exercised petitioner’s iso and purchased some metromedia shares at a total cost of dollar_figure on that date the purchased shares had a total fair_market_value of dollar_figure petitioner realized no income or loss on the exercise for purposes of computing petitioners’ taxable_income but realized dollar_figure of income for purposes of computing petitioners’ amti in petitioner sold the metromedia shares for dollar_figure and realized a regular_tax capital_gain of dollar_figure shares’ selling_price of dollar_figure less the shares’ exercise cost of dollar_figure and as rounded a dollar_figure amt capital_loss shares’ selling_price of dollar_figure less the shares’ amt adjusted_basis of dollar_figure unrelated to any iso petitioner during also realized capital losses totaling dollar_figure on their return petitioners included a dollar_figure capital_loss in calculating their taxable_income as dollar_figure and calculating their regular_tax_liability as dollar_figure although petitioners were not subject_to the amt in they computed their amti to ascertain the amount of the sec_53 credit for prior year minimum_tax liability that they could claim in a statement attached to petitioners’ return reports that the selling_price of the shares totaled dollar_figure and that the resulting gain was dollar_figure dollar_figure - dollar_figure while petitioners acknowledge in their posttrial brief that the resulting gain was dollar_figure they do not explain this discrepancy petitioners calculated their amti on form_6251 alternative minimum tax--individuals by reporting a negative dollar_figure adjustment on line of that form and by reporting two other unrelated adjustments in the total amount of dollar_figure they reported that their amti was negative dollar_figure taxable_income of dollar_figure negative dollar_figure dollar_figure and that their tentative_minimum_tax and amt were both zero for petitioners’ amt equaled dollar_figure petitioners adjusted that amount by dollar_figure to reflect a net_minimum_tax on exclusion items and claimed on their return that they had a dollar_figure minimum_tax_credit that could be applied to and later years petitioners applied dollar_figure of this credit to their regular_tax_liability of dollar_figure thus reducing that liability to zero and claimed the dollar_figure balance as a minimum_tax carryover to respondent determined that petitioners were not entitled to the negative dollar_figure adjustment accordingly respondent determined petitioners’ amti was dollar_figure negative dollar_figure dollar_figure and their resulting tentative_minimum_tax was dollar_figure further respondent determined we are unsure of the specifics of the negative dollar_figure adjustment petitioners claim in their posttrial brief that they are entitled to a negative adjustment of dollar_figure or in other words the difference as rounded between the regular_tax capital_gain of dollar_figure and the amt capital_loss of dollar_figure petitioners had no net_minimum_tax on exclusion items and a dollar_figure minimum_tax_credit dollar_figure dollar_figure that was available for and later years respondent determined that petitioners could apply dollar_figure of that credit to regular_tax_liability of dollar_figure - tentative_minimum_tax of dollar_figure and carry over the dollar_figure balance to later years discussion the internal_revenue_code imposes upon taxpayers an amt in addition to all other taxes imposed by subtitle a see sec_55 118_tc_1 the amt is imposed upon a taxpayer’s amti which is an income base broader than the usual base of taxable_income applicable to federal income taxes in general see allen v commissioner supra pincite in order to compute amti an individual must first compute his or her taxable_income and then alter that amount by way of an adjustment or an increase to reflect the items described in the remainder of part vi subchapter_a chapter subtitle a part vi id pincite part vi includes five sections numbered and titled as follows sec_55 alternative_minimum_tax imposed sec_56 adjustments in computing alternative_minimum_taxable_income sec_57 items of tax preference sec_58 denial of certain losses and sec_59 other definitions and special rules one item described in part vi is isos specifically sec_56 provides that sec_421 shall not apply to the transfer of stock acquired pursuant to the exercise of an incentive_stock_option the adjusted_basis of any stock so acquired shall be determined on the basis of the treatment prescribed by this paragraph under sec_421 an individual who exercises an iso is not taxed on the exercise but is taxed when he or she sells the resulting stock see sec_421 thus pursuant to sec_56 and sec_421 petitioners were required to recognize the following income or loss on the exercise of petitioner’s iso in and the sale of the resulting stock in for zero and income of dollar_figure for regular_tax and amt purposes respectively for a capital_gain of dollar_figure and a capital_loss of dollar_figure for regular_tax and amt purposes respectively petitioners assert that sec_56 entitles them to deduct a net_operating_loss for equal to the dollar_figure difference as rounded between the regular_tax capital_gain of dollar_figure and the amt capital_loss of dollar_figure to this end petitioners argue the dollar_figure difference is an amt net_operating_loss within the meaning of sec_56 and allowing such a deduction comports with legislative intent equity and policy in 126_tc_205 the court recently rejected similar arguments made by the taxpayers there we do likewise here for the same reasons stated in merlo accord montgomery v commissioner t c spitz v commissioner tcmemo_2006_168 alternatively petitioners argue they may compute their amti by subtracting from their taxable_income the dollar_figure difference between the dollar_figure regular_tax capital_gain for and the dollar_figure allowable amt capital_loss for according to petitioners this difference is a net_operating_loss negative adjustment that reduces their taxable_income while we agree with petitioners that the difference between a regular_tax capital_gain or loss and an amt capital_gain or loss must be taken into account in calculating a taxpayer’s amti we disagree with petitioners that the difference in this case is a net_operating_loss for the same reasons set forth in merlo v commissioner supra accord montgomery v commissioner supra spitz v commissioner supra for the reasons stated below we also disagree with petitioners that dollar_figure is the difference that must be taken into account in computing their amti in allen v commissioner supra pincite we explained that an individual calculates amti by first computing regular taxable_income and then making the necessary alterations to reflect the petitioners acknowledge in their posttrial brief that this issue was decided adversely to them in 126_tc_205 items described in part vi thus petitioners must calculate their amti by adjusting their taxable_income to reflect the mandate of sec_56 that their amti be computed using their amt adjusted_basis in the stock acquired through the exercise of petitioner’s iso rather than their regular_tax adjusted_basis in that stock in other words given that petitioners computed their taxable_income by factoring in a dollar_figure capital_loss petitioners’ adjustment under sec_56 must reflect the substitution of that dollar_figure capital_loss with the dollar_figure allowable portion of their amt capital_loss discussed below petitioners calculate their amti by reducing their taxable_income by the dollar_figure regular_tax capital_gain attributable to petitioner’s iso rather than the dollar_figure capital_loss factored into the computation of their taxable_income we do not do similarly in addition to the sales underlying the dollar_figure capital_gain petitioners had other sales of capital assets during although those other sales were unrelated to petitioner’s iso they are nevertheless sales that entered into the calculation of petitioners’ regular_tax capital_loss and hence must necessarily enter into the calculation of petitioners’ adjustment under sec_56 considering all of the sales together petitioner realized a regular_tax capital_loss of dollar_figure the sum of the non-iso losses of dollar_figure and the regular_tax iso gains of dollar_figure and an amt capital_loss of dollar_figure the sum of the non-iso losses of dollar_figure and the amt iso losses of dollar_figure the recognition of both the regular_tax capital_loss and the amt capital_loss is limited to dollar_figure see sec_1211 see also merlo v commissioner supra sec_1211 limits an individual’s annual deduction of an amt capital_loss to dollar_figure which in turn means that petitioners’ adjustment under sec_56 representative of the difference between the recognized losses for regular_tax and amt purposes is zero as determined by respondent we sustain respondent’s determination in so doing we have considered all of petitioners’ arguments and conclude that those arguments not discussed herein are without merit decision will be entered for respondent
